DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “22”, “23”, “24”, “25” and “26”. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“low pressure motor” and “low pressure pump” in claim 3.
“high pressure motor” and “high pressure pump” in claim 4.
“a second lubrication unit” in claim 6.
“a third lubrication unit” in claim 7.
“cooler”, “a pressure gage” and “a safety valve” in claim 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 – 22 are objected to because of the following informalities. Appropriate correction is required.
Claim 3, last two lines: “the bearings of the reduction gearbox and the gears of the reduction gearbox” should read --the bearings and gears of the reduction gearbox--.
Claims 4 – 22 are objected to for being dependent on claim 3.
Double Patenting
Claims 3 – 22 of this application is patentably indistinct from claims 1 – 20 of Application No. 17/558633. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 – 6 and 8 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 5 and 7 – 14 of prior U.S. Patent No. 10,961,993. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 – 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 and 16 – 18 of copending Application No. 17/952790. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same structure. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second lubrication unit configured to lubricate a turbine engine” in line 2. The phrase “a second lubrication unit” makes the claim indefinite because it is unclear as to what the structure of “second lubrication unit” is and thus how it is configured to lubricated the claimed turbine engine. The claim is examined as best understood by the examiner.
Claim 7 recites the limitation “a third lubrication unit configured to lubricate an external reduction gearbox” in lines 2-3. The phrase “a third lubrication unit” makes the claim indefinite because it is unclear as to what the structure of “third lubrication unit” is and thus how it is configured to lubricate the claimed external reduction gearbox. The claim is examined as best understood by the examiner.
Claim 13 recites the limitation “about 5000 HP” in line 2. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 7 – 20 are rejected for being dependent on claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2016/0177945 – herein after Byrne) in view of Smith et al. (US 2,535,703 – herein after Smith).
In reference to claim 3, Byrne teaches a turbine fracturing equipment, comprising a lubrication system (16; see ¶39), which comprises a first lubrication unit (102+100; see ¶41: system comprising of low pressure lubrication circuit 102 and high pressure lubrication circuit 100) configured to lubricate a plunger pump (see fig. 1A showing a cross-section of the plunger pump; in view of ¶62: lubrication fluid is delivered to the roller bearings 70 associated with the plungers 28 of the plunger pump); the first lubrication unit comprising a low pressure lubrication unit (102); 
wherein the low pressure lubrication unit (102) comprises (see ¶66) a low pressure motor (see ¶40 or ¶80: “diesel engine”), a low pressure pump (77) and a low pressure oil line (76), the low pressure motor is configured to drive the low pressure pump, which is configured to pump low pressure lubricating oil (low pressure lubrication fluid) into the low pressure oil line (76); 
the low pressure oil line (76) is configured to lubricate at least one of crankshaft bearing (condition A), crosshead sliding rails (condition B), bearings and gears of a reduction gearbox in the plunger pump (condition C) [condition A and/or B are met: in view of ¶62, low pressure lubrication fluid is delivered to roller bearings 70 associated with the crankshaft 36; in view of ¶66-¶67, low pressure lubrication fluid is delivered to the sliding surfaces of the top portion 56 of the crosshead 44].
Byrne teaches (see fig. 3B) the dual circuit lubrication system with a lubricating line (84) for a gearbox (62). 
Byrne remains silent on “at an oil inlet of the low pressure oil line, independent lubricating oil lines are respectively arranged for the bearings of the reduction gearbox and the gears of the reduction gearbox in the plunger pump”.
However, Smith teaches a lubricating system for gear units (see col. 1, lines 1-4), wherein (see col. 2, lines 36-42 and fig. 1) independent lubricating oil lines (12a, 12b, 12c, 12d of discharge conduit 12) are respectively arranged for the bearings of the reduction gearbox and the gears of the reduction gearbox in the plunger pump [lubricant for bearings 2 are provided via 12a, 12b and lubricant for gears 6, 7 are provided via 12c, 12d].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention modify the lubrication system of Byrne by providing it with independent lubrication oil lines for the gearbox as taught by Smith for the purpose of providing a lubrication system that supplies the lubricant as per the changing requirements of a reduction gear over a wide range of speeds, as recognized by Smith (see col. 1, lines 5-42). 
In reference to claim 4, Byrne teaches the turbine fracturing equipment, wherein the first lubrication unit further comprises a high pressure lubrication unit (100), the high pressure lubrication unit comprises (see ¶71) a high pressure motor (see ¶40 or ¶80: “diesel engine”), a high pressure pump (79), and a high pressure oil line (78), the high pressure motor is configured to drive the high pressure pump, which is configured to pump high pressure lubricating oil (high pressure lubrication fluid) into the high pressure oil line.
In reference to claim 5, Byrne teaches the turbine fracturing equipment, wherein the high pressure oil line (78) is configured to lubricate at least one of connecting rod bearing bushes (condition A) and crosshead bearing bushes (condition B) in the plunger pump [condition B is met: see ¶51 and fig. 1A, the high pressure lubrication circuit provides lubrication fluid to the bottom portion 54 of crosshead 44 and thus to bottom portion of the crosshead baring bush 52; plural bearing bushes present since plural crossheads are present in the equipment].
In reference to claim 21, Byrne teaches the turbine fracturing equipment, wherein (see ¶71 and ¶73) the lubrication system comprises a cooler (91), a first hydraulic pump (79), a pressure gage (85), and a safety valve (83) [¶71 discloses: “The orifice restrictors 91 balance the flow in the lubrication circuits 100, 102 in order to maintain a substantially constant temperature of the lubrication fluid at the level of optimum lubrication effectiveness”; thus 91 acts as a cooler for the lubrication fluid].
In reference to claim 22, Byrne teaches the turbine fracturing equipment, wherein (see figs. 1B, 3A-3D) the crosshead sliding rails comprise crosshead upper sliding rails (56) and crosshead lower sliding rails (54).
Claims 3 – 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2019/0338762 – herein after Curry) in view of Byrne et al. (US 2016/0177945 – herein after Byrne) further in view of Smith et al. (US 2,535,703 – herein after Smith).
In reference to claims 3 – 5, Curry teaches a turbine fracturing equipment (in fig. 3A), comprising a lubrication system (see ¶79: “Keeping the electric motor or turbine 50 cool and lubricated allows the electric motor or turbine 50 to have a longer running life compared to the motors used in existing systems”), as in claim 3. 
Curry teaches the turbine fracturing equipment with various equipment such as pump systems (48, 96a+96b and 98) [see relevant disclosure in ¶58, ¶59, ¶68, ¶89, ¶101, figs. 2 and 9].
Curry remains silent on the details of the lubrication system, i.e. the lubrication system comprising: “first lubrication unit”, as in claims 3-5. 
However, Byrne teaches a hydraulic fracturing pump system comprising: 
a lubrication system (16; see ¶39), which comprises a first lubrication unit (102+100; see ¶41: system comprising of low pressure lubrication circuit 102 and high pressure lubrication circuit 100) configured to lubricate a plunger pump (see fig. 1A showing a cross-section of the plunger pump; in view of ¶62: lubrication fluid is delivered to the roller bearings 70 associated with the plungers 28 of the plunger pump); 
the first lubrication unit comprising a low pressure lubrication unit (102);
wherein the low pressure lubrication unit (102) comprises (see ¶66) a low pressure motor (see ¶40 or ¶80: “diesel engine”), a low pressure pump (77) and a low pressure oil line (76), the low pressure motor is configured to drive the low pressure pump, which is configured to pump low pressure lubricating oil (low pressure lubrication fluid) into the low pressure oil line (76); 
the low pressure oil line (76) is configured to lubricate at least one of crankshaft bearing (condition A), crosshead sliding rails (condition B), bearings and gears of a reduction gearbox in the plunger pump (condition C) [condition A and/or B are met: in view of ¶62, low pressure lubrication fluid is delivered to roller bearings 70 associated with the crankshaft 36; in view of ¶66-¶67, low pressure lubrication fluid is delivered to the sliding surfaces of the top portion 56 of the crosshead 44], as in claim 3;
wherein the first lubrication unit further comprises a high pressure lubrication unit (100), the high pressure lubrication unit comprises (see ¶71) a high pressure motor (see ¶40 or ¶80: “diesel engine”), a high pressure pump (79), and a high pressure oil line (78), the high pressure motor is configured to drive the high pressure pump, which is configured to pump high pressure lubricating oil (high pressure lubrication fluid) into the high pressure oil line, as in claim 4; and
wherein the high pressure oil line (78) is configured to lubricate at least one of connecting rod bearing bushes (condition A) and crosshead bearing bushes (condition B) in the plunger pump [condition B is met: see ¶51 and fig. 1A, the high pressure lubrication circuit provides lubrication fluid to the bottom portion 54 of crosshead 44 and thus to bottom portion of the crosshead baring bush 52; plural bearing bushes present since plural crossheads are present in the equipment], as in claim 5.
Curry teaches the turbine fracturing equipment (in fig. 8 or fig. 9) wherein the secondary pump (98) may include a triplex pump (see ¶98), the pump (48) may be any suitable pump for pumping the positioning fluid (see ¶89) and pumps (96a, 96b) may include features describe in connection with pump (48) (see ¶97). Byrne teaches the turbine fracturing equipment comprising a quintuplex reciprocating pump, which can also be a triplex pump (see ¶45), with dual circuit lubrication system. 
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a dual circuit lubrication system as taught by Byrne for the secondary pump (98) and/or pump (48) and/or pumps (96a, 96b) in the turbine fracturing equipment of Curry for the purpose of lubricating and cooling rolling and sliding surfaces of a power end of a reciprocating pump assembly (i.e. triplex pump), as recognized by Byrne (¶2). 
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the secondary pump (98) and/or the pump (48) and/or pumps (96a, 96b) in the turbine fracturing equipment of Curry with the reciprocating pump assembly with a dual circuit lubrication system as taught by Byrne in order to obtain the predictable result of pumping the frac fluid to create fractures. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Byrne teaches (see fig. 3B) the dual circuit lubrication system with a lubricating line (84) for a gearbox (62). 
Byrne remains silent on “at an oil inlet of the low pressure oil line, independent lubricating oil lines are respectively arranged for the bearings of the reduction gearbox and the gears of the reduction gearbox in the plunger pump”.
However, Smith teaches a lubricating system for gear units (see col. 1, lines 1-4), wherein (see col. 2, lines 36-42 and fig. 1) independent lubricating oil lines (12a, 12b, 12c, 12d of discharge conduit 12) are respectively arranged for the bearings of the reduction gearbox and the gears of the reduction gearbox in the plunger pump [lubricant for bearings 2 are provided via 12a, 12b and lubricant for gears 6, 7 are provided via 12c, 12d].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention modify the lubricating line (84) in the dual circuit lubrication system of Byrne by providing it with independent lubrication oil lines for the gearbox as taught by Smith in the modified turbine fracturing equipment of Curry for the purpose of providing a lubrication system that supplies the lubricant as per the changing requirements of a reduction gear over a wide range of speeds, as recognized by Smith (see col. 1, lines 5-42).
Regarding claim 21, 
Curry, as modified, teaches the turbine fracturing equipment, wherein (see ¶71 and ¶73 in Byrne) the lubrication system comprises a cooler (91), a first hydraulic pump (79), a pressure gage (85), and a safety valve (83) [¶71 discloses: “The orifice restrictors 91 balance the flow in the lubrication circuits 100, 102 in order to maintain a substantially constant temperature of the lubrication fluid at the level of optimum lubrication effectiveness”; thus 91 acts as a cooler for the lubrication fluid].
Regarding claim 22, 
Curry, as modified, teaches the turbine fracturing equipment, wherein (see figs. 1B, 3A-3D of Byrne) the crosshead sliding rails comprise crosshead upper sliding rails (56) and crosshead lower sliding rails (54).
Claims 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Byrne further in view of Smith and Davis et al. (US 2019/0063263 – herein after Davis).
Regarding claims 6 and 7,
Curry teaches the turbine fracturing equipment further comprising a turbine engine (108a/108b in fig. 9, see ¶101), as in claim 6 and an external reduction gearbox (110a/110b), as in claim 7.
Curry remains silent on the turbine fracturing equipment, wherein the lubrication system further comprises a second lubrication unit configured to lubricate the turbine engine, as in claim 6 and a third lubrication unit configured to lubricate the external reduction gearbox (110a/110b), as in claim 7.
However, Davis teaches a mobile power generation system, wherein a lubrication oil system is provided for lubrication of the turbine engine (120) and reduction gearbox of the turbine (see ¶34 and ¶51). An oil line directing oil towards the turbine engine acting as a second lubrication unit and an oil line directing oil towards the reduction gearbox acting as a third lubrication unit.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a lubrication system for the turbine engine and the reduction gear of the turbine engine as taught by Davis in the turbine fracturing equipment of Curry for the purpose of lubricating the components within the turbine engine and external reduction gearbox.
Regarding claim 8,
Curry, as modified, teaches the turbine fracturing equipment, further comprising an auxiliary power system, wherein the auxiliary power system is configured to provide power to the lubrication system 
[in Curry: for fig. 2, 52 is a power generator that provides power to electric motor or turbine 50 of pump 48 (see ¶68); 
Byrne teaches (see ¶80) “the dual circuit lubrication system 16 employing a high pressure lubrication pump 79 and a separate low pressure lubrication pump 77 where both pumps 77, 79 are driven by the drive shaft 89 from a diesel engine. According to an alternate embodiment, the pumps 77, 79 may be driven independently of each other to completely separate the high pressure lubrication circuit 100 from the low pressure lubrication circuit 102. Regardless of whether the pumps 77, 79 are separately driven or driven by the same drive shaft 89, the high pressure lubrication circuit 100 is supplied by the high pressure lubrication pump 79, and the low pressure lubrication circuit 102 is supplied by the low pressure lubrication pump 77”;
Thus, the power generator (52) acts an auxiliary power system that is configured to provide power to pumps in the dual circuit lubrication system of Byrne].
Regarding claim 9,
Curry, as modified, teaches the turbine fracturing equipment, wherein the auxiliary power system is a diesel engine, a gas turbine, or an electromotor [in Curry: for fig. 2, power generator 52 may be battery, natural gas, diesel fuel, or gasoline fueled (see ¶68)].
Claims 10 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Byrne further in view of Smith, Davis and Bishop, Mark Daniel (US 2018/0328157 – herein after Bishop).
Regarding claim 10,
Curry teaches the turbine fracturing equipment, further comprising a chassis (see frame of trailer 84, in fig. 9), wherein the turbine engine (108a/108b), the external reduction gearbox (110a/110b), and the plunger pump (98) are disposed on the chassis.
Curry remains silent on T1 high strength structure steel is employed as the material of the chassis.
However, Bishop teaches the continuous high-power turbine fracturing equipment wherein (see ¶54) the chassis (10) is constructed from steel (e.g., high tensile AS14-T1 steel).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the chassis in the turbine fracturing equipment of Curry from the T1 material as taught by Bishop since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15,
Curry teaches the turbine fracturing equipment, wherein the turbine engine (108a/108b) employs 100% of natural gas or diesel as fuel [see ¶101: “the turbine 108a, 108b may be powered by using field gas (e.g., natural gas)”].
Regarding claim 16,
Curry teaches the turbine fracturing equipment, further comprising an inlet filter silencer (106, see fig. 9 and ¶100).
Curry remains silent on the details of an air intake system.
However, Davis teaches the turbine fracturing equipment, further comprising (see ¶37, ¶38) an air intake system (126), which comprises air intake filters (128) and air intake pipes (not shown but present), wherein the air intake filters are connected to air inlets (see ¶38) of the turbine engine through the air intake pipes.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an air intake system as taught by Davis for the turbine engine in the turbine fracturing equipment of Curry for the purpose of providing filtered combustion air to the gas turbine engine while also reducing noise at the air inlet, as recognized by Davis (in ¶38).
Regarding claim 17,
Curry, as modified, teaches the turbine fracturing equipment, wherein the air intake filters (128, in Davis) are in V-shaped structures (as seen in fig. 4 of Davis).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Byrne further in view of Smith, Davis, Bishop and evidenced by Chandler, Ronald L (US 2014/0048268 – herein after Chandler).
Curry teaches the turbine fracturing equipment, wherein the auxiliary power system (52, in fig. 4) is disposed on the chassis (46).
Curry remains silent on the auxiliary power system is disposed on a gooseneck of the chassis.
However, Chandler teaches the fracturing equipment with the auxiliary power system (30) disposed on a gooseneck of the chassis (14, see fig. 1) {goose neck: end of the chassis near the front cabin of the truck}.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the auxiliary power system on a gooseneck of the chassis in Curry as evidenced by Chandler since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Byrne further in view of Smith, Davis, Bishop and Oehring et al. (US 2017/0037717 – herein after Oehring).
Curry, as modified, teaches the turbine fracturing equipment, further comprising a transmission shaft between the external reduction gearbox (110a/110b) and the plunger pump (96a/96b; if these pumps are substituted by pump of Byrne), wherein the turbine engine (108a/108b) is arranged coaxially with the external reduction gearbox around a common straight axis. 
Curry, as modified, remains silent on the turbine fracturing equipment wherein an angle between the transmission shaft and the common straight axis is between 2° and 4°, inclusive.
However, Oehring teaches (in ¶6) that the diesel engine and transmission are coupled to the hydraulic fracturing pump through a u-joint drive shaft, which requires a three degree offset from the horizontal output of the transmission to the horizontal input of the hydraulic fracturing pump.
In the modified turbine fracturing equipment of Curry, there is a shaft present between the gear box and the plunger pump, however no additional details regarding the shaft is disclosed. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute a generic shaft between the gearbox and the plunger pump in the modified turbine fracturing equipment of Curry with the u-joint drive shaft with three degree offset as taught by Oehring in order to obtain the predictable result of transmitting the power from the engine to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). It is to be noted that the use of u-joint drive shaft with three degree offset is well known in the art, as recognized by Oehring (in ¶6).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Byrne further in view of Smith, Davis, Bishop and Glass, Cory (US 2019/0154020 – herein after Glass).
Curry teaches the turbine fracturing equipment with the plunger pump (98) or pump (48) [the secondary pump (98) may include a triplex pump (see ¶98), the pump (48) may be any suitable pump for pumping the positioning fluid (see ¶89)].
Curry remains silent on: “wherein a power of the plunger pump is about 5000 HP”, as in claim 13; and “the plunger pump is a five-cylinder plunger pump”, as in claim 14.
However, Glass teaches a turbine fracturing equipment (in fig. 3A), comprising a plunger pump (306), wherein the power of the plunger pump is 5000HP or above (see ¶23: “quintplex plunger-style fluid pump” capable of providing at least 3500 HP, thus anticipating the claimed range) and wherein the plunger pump is a five-cylinder plunger pump (¶21 or ¶115: pump can be a “quintuplex plunger-style fluid pump”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the secondary pump (98) and/or the pump (48) in the turbine fracturing equipment of Curry with the plunger pump as taught by Glass in order to obtain the predictable result of pumping the frac fluid to create fractures. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Byrne further in view of Smith, Davis, Bishop and Bishop, Mark Daniel (US 2018/0298731 – herein after Bishop II).
Curry remains silent on an exhaust system for the turbine engine (108a/108b, in fig. 9).
However, Bishop II teaches the turbine fracturing equipment comprising an exhaust system (503, in fig. 18), which is connected to an exhaust port of the turbine engine (500), wherein an exhaust end of the exhaust system is provided with a rain cap (507, in fig. 18), the rain cap is configured to be hinged to the exhaust end of the exhaust system and opened in a direction away from the turbine engine (in a clockwise direction, in view of fig. 18) [¶91 and ¶106: generator set 500 can also be called “gas turbine generator”)].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the exhaust system taught by Bishop II in the turbine fracturing equipment of Curry for the purpose of chemically treating the exhaust from the engine, as recognized by Bishop II (see ¶116) and ejecting into the surrounding atmosphere.
Claims 3 – 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0087916 – herein after Zhang) in view of Byrne et al. (US 2016/0177945 – herein after Byrne) further in view of Smith et al. (US 2,535,703 – herein after Smith).
In reference to claims 3 – 7, Zhang teaches a turbine fracturing equipment (in figs. 1 and 2), comprising a lubrication system (see ¶30 and ¶39), wherein the lubrication system comprises a first lubrication unit configured to lubricate a plunger pump (8; see ¶39 and ¶41), as in claim 3; a second lubrication unit configured to lubricate a turbine engine (5; see ¶30, ¶39 and ¶41), as in claim 6; and a third lubrication unit configured to lubricate an external reduction gearbox (6; see ¶39 and ¶41), as in claim 7. 
Zhang remains silent on the details of the first lubrication unit, as in claims 3-5. 
However, Byrne teaches a hydraulic fracturing pump system comprising: 
a lubrication system (16; see ¶39), which comprises a first lubrication unit (102+100; see ¶41: system comprising of low pressure lubrication circuit 102 and high pressure lubrication circuit 100) configured to lubricate a plunger pump (see fig. 1A showing a cross-section of the plunger pump; in view of ¶62: lubrication fluid is delivered to the roller bearings 70 associated with the plungers 28 of the plunger pump); 
the first lubrication unit comprising a low pressure lubrication unit (102);
wherein the low pressure lubrication unit (102) comprises (see ¶66) a low pressure motor (see ¶40 or ¶80: “diesel engine”), a low pressure pump (77) and a low pressure oil line (76), the low pressure motor is configured to drive the low pressure pump, which is configured to pump low pressure lubricating oil (low pressure lubrication fluid) into the low pressure oil line (76); 
the low pressure oil line (76) is configured to lubricate at least one of crankshaft bearing (condition A), crosshead sliding rails (condition B), bearings and gears of a reduction gearbox in the plunger pump (condition C) [condition A and/or B are met: in view of ¶62, low pressure lubrication fluid is delivered to roller bearings 70 associated with the crankshaft 36; in view of ¶66-¶67, low pressure lubrication fluid is delivered to the sliding surfaces of the top portion 56 of the crosshead 44], as in claim 3;
wherein the first lubrication unit further comprises a high pressure lubrication unit (100), the high pressure lubrication unit comprises (see ¶71) a high pressure motor (see ¶40 or ¶80: “diesel engine”), a high pressure pump (79), and a high pressure oil line (78), the high pressure motor is configured to drive the high pressure pump, which is configured to pump high pressure lubricating oil (high pressure lubrication fluid) into the high pressure oil line, as in claim 4; and
wherein the high pressure oil line (78) is configured to lubricate at least one of connecting rod bearing bushes (condition A) and crosshead bearing bushes (condition B) in the plunger pump [condition B is met: see ¶51 and fig. 1A, the high pressure lubrication circuit provides lubrication fluid to the bottom portion 54 of crosshead 44 and thus to bottom portion of the crosshead baring bush 52; plural bearing bushes present since plural crossheads are present in the equipment], as in claim 5.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a dual circuit lubrication system as taught by Byrne as a first lubrication unit for the plunger pump in the turbine fracturing equipment of Zhang for the purpose of lubricating and cooling rolling and sliding surfaces of a power end of a reciprocating pump assembly, as recognized by Byrne (¶2). 
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the plunger pump in the turbine fracturing equipment of Zhang with the reciprocating pump assembly with a dual circuit lubrication system as taught by Byrne in order to obtain the predictable result of pumping the frac fluid to create fractures. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Byrne teaches (see fig. 3B) the dual circuit lubrication system with a lubricating line (84) for a gearbox (62). 
Byrne remains silent on “at an oil inlet of the low pressure oil line, independent lubricating oil lines are respectively arranged for the bearings of the reduction gearbox and the gears of the reduction gearbox in the plunger pump”.
However, Smith teaches a lubricating system for gear units (see col. 1, lines 1-4), wherein (see col. 2, lines 36-42 and fig. 1) independent lubricating oil lines (12a, 12b, 12c, 12d of discharge conduit 12) are respectively arranged for the bearings of the reduction gearbox and the gears of the reduction gearbox in the plunger pump [lubricant for bearings 2 are provided via 12a, 12b and lubricant for gears 6, 7 are provided via 12c, 12d].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention modify the lubricating line (84) in the dual circuit lubrication system of Byrne by providing it with independent lubrication oil lines for the gearbox as taught by Smith in the modified turbine fracturing equipment of Zhang for the purpose of providing a lubrication system that supplies the lubricant as per the changing requirements of a reduction gear over a wide range of speeds, as recognized by Smith (see col. 1, lines 5-42).
Regarding claim 8,
Zhang teaches the turbine fracturing equipment, further comprising an auxiliary power system (hydraulic power unit 1), wherein the auxiliary power system is configured to provide power to the lubrication system (see ¶39).
Regarding claim 9,
Zhang teaches the turbine fracturing equipment, wherein the auxiliary power system (hydraulic power unit) is a diesel engine, a gas turbine, or an electromotor [see claim 11].
Regarding claim 21, 
Zhang, as modified, teaches the turbine fracturing equipment, wherein the lubrication system comprises a cooler (hydraulic oil radiator; in view of ¶39 of Zhang), a first hydraulic pump (hydraulic pump; in view of ¶39 of Zhang), a pressure gage (85; of Byrne), and a safety valve (83; of Byrne).
Regarding claim 22, 
Zhang, as modified, teaches the turbine fracturing equipment, wherein (in pump of Byrne) the crosshead sliding rails comprise crosshead upper sliding rails (56) and crosshead lower sliding rails (54).
Claims 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byrne further in view of Smith and Bishop, Mark Daniel (US 2018/0328157 – herein after Bishop).
Regarding claim 10,
Zhang teaches the turbine fracturing equipment, further comprising a chassis (2), wherein the turbine engine (5), the external reduction gearbox (6), and the plunger pump (8) are disposed on the chassis.
Zhang remains silent on T1 high strength structure steel is employed as the material of the chassis.
However, Bishop teaches the continuous high-power turbine fracturing equipment wherein (see ¶54) the chassis (10) is constructed from steel (e.g., high tensile AS14-T1 steel).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the chassis in the turbine fracturing equipment of Zhang from the T1 material as taught by Bishop since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11,
Zhang teaches the turbine fracturing equipment, wherein the auxiliary power system (1) is disposed on a gooseneck of the chassis (see fig. 1 or ¶39).
Regarding claim 13,
Zhang teaches the turbine fracturing equipment, wherein a power of the plunger pump is about 5000 HP (see ¶42).
Regarding claim 15,
Zhang teaches the turbine fracturing equipment, wherein the turbine engine (5) employs 100% of natural gas or diesel as fuel [see ¶37: “The turbine engine 5 can be fueled by 100% natural gas”].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byrne further in view of Smith, Bishop and Oehring et al. (US 2017/0037717 – herein after Oehring).
Zhang, as modified, teaches the turbine fracturing equipment, further comprising a transmission shaft (7; in Zhang) between the external reduction gearbox (6; in Zhang) and the plunger pump (8 of Zhang or pump of Byrne), wherein the turbine engine (5) is arranged coaxially with the external reduction gearbox around a common straight axis. 
Zhang, as modified, remains silent on the turbine fracturing equipment wherein an angle between the transmission shaft and the common straight axis is between 2° and 4°, inclusive.
However, Oehring teaches (in ¶6) that the diesel engine and transmission are coupled to the hydraulic fracturing pump through a u-joint drive shaft, which requires a three degree offset from the horizontal output of the transmission to the horizontal input of the hydraulic fracturing pump.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute a generic shaft between the gearbox and the plunger pump in the modified turbine fracturing equipment of Zhang with the u-joint drive shaft with three degree offset as taught by Oehring in order to obtain the predictable result of transmitting the power from the engine to the pump. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). It is to be noted that the use of u-joint drive shaft with three degree offset is well known in the art, as recognized by Oehring (in ¶6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byrne further in view of Smith, Bishop and Glass, Cory (US 2019/0154020 – herein after Glass).
Zhang teaches the turbine fracturing equipment with the plunger pump (8).
Zhang remains silent on the plunger pump is a five-cylinder plunger pump.
However, Glass teaches a turbine fracturing equipment (in fig. 3A), comprising a plunger pump (306), wherein the power of the plunger pump is 5000HP or above (see ¶23: “quintplex plunger-style fluid pump” capable of providing at least 3500 HP, thus anticipating the claimed range) and wherein the plunger pump is a five-cylinder plunger pump (¶21 or ¶115: pump can be a “quintuplex plunger-style fluid pump”).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the plunger pump in the turbine fracturing equipment of Zhang with the plunger pump as taught by Glass in order to obtain the predictable result of pumping the frac fluid to create fractures. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byrne further in view of Smith, Bishop and Davis et al. (US 2019/0063263 – herein after Davis).
Regarding claim 16,
Zhang remains silent on the details of an air intake system.
However, Davis teaches the turbine fracturing equipment, further comprising (see ¶37, ¶38) an air intake system (126), which comprises air intake filters (128) and air intake pipes (not shown but present), wherein the air intake filters are connected to air inlets (see ¶38) of the turbine engine through the air intake pipes.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an air intake system as taught by Davis for the turbine engine in the turbine fracturing equipment of Zhang for the purpose of providing filtered combustion air to the gas turbine engine while also reducing noise at the air inlet, as recognized by Davis (in ¶38).
Regarding claim 17,
Zhang, as modified, teaches the turbine fracturing equipment, wherein the air intake filters (128, in Davis) are in V-shaped structures (as seen in fig. 4 of Davis).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byrne further in view of Smith, Bishop and Bishop, Mark Daniel (US 2018/0298731 – herein after Bishop II).
Zhang teaches (see ¶36) the turbine fracturing equipment comprising an exhaust system (4+5), which is connected to an exhaust port of the turbine engine (5).
Zhang remains silent on a rain cap.
However, Bishop II teaches the turbine fracturing equipment comprising an exhaust system (503, in fig. 18), which is connected to an exhaust port of the turbine engine (500), wherein an exhaust end of the exhaust system is provided with a rain cap (507, in fig. 18), the rain cap is configured to be hinged to the exhaust end of the exhaust system and opened in a direction away from the turbine engine (in a clockwise direction, in view of fig. 18) [¶91 and ¶106: generator set 500 can also be called “gas turbine generator”)].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the exhaust system with a rain cap as taught by Bishop II in the turbine fracturing equipment of Zhang for the purpose of preventing the rain water or contaminants flowing into the exhaust system when the equipment is not operational.
Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts on record or in combination fails to teach: the continuous high-power turbine fracturing equipment, wherein there is an electric capstan disposed between the rain cap and the exhaust end of the exhaust system providing power for rotary opening-closing of the rain cap around the hinge point, with the rotation angle between 00 and 90°, as in claim 20.
Claim 20 depends on claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nowell teaches a similar turbine fracturing equipment with lubrication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746